Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
Response to Amendment
Applicant’s “Amendment” filed on 01/22/2021 and 02/23/2021 has been considered.
Claims 1, 8 and 13 are amended. Claims 1-15 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (WO 2014/141865 A1), in view of Lum (Pub. No.: US 2004/0122738 A1).

Regarding claim 1, Hasegawa teaches a system comprising: 
a set of point of sale (POS) peripheral connectors to which a set of POS peripheral devices are connected (The third paragraph of page two teaches the use of peripheral devices connected to a POS.); 
a remote device interface to communicate with a set of remote devices (The third and fourth paragraphs of the fourth page teach using Ethernet and short-range wireless communication. The fifth and sixth paragraphs of the fourth page teach a wireless LAN access point and a wired LAN.); 
receive first remote device signals from respective members of the set of remote devices (Paragraphs three through six of page 2 and paragraphs five through nine of page four teach a tablet terminal in communication with peripheral devices.); 
provide the first POS peripheral device signals controlling operation of respective members of the set of the POS peripheral devices to the respective members of the set of POS peripheral devices (The seventh paragraph on the sixth page teaches the use of 
receive second POS peripheral device signals from the respective members of the set of POS peripheral devices (The fourth and fifth paragraphs of page seven teach data being sent back and forth between the barcode scanner and tablet terminal.); 
and provide the second remote device signals to the respective members of the set of remote devices (The fourth and fifth paragraphs of page seven teach data being sent back and forth between the barcode scanner and tablet terminal.).  
Even though Hasegawa teaches a remote device using peripheral devices, which would require the signals being sent back and forth between devices and being translated into a usable signal, Hasegawa fails to explicitly teach translating the signals (Paragraph six of page two teaches a tablet terminal wirelessly communicating with peripheral devices.). Hasegawa does not disclose a computing device comprising a processor and a memory storing program code executable by the processor to: receive first remote device signals intended for respective members of the set of POS peripheral devices and formatted according to a POS application programming interface (API); each first remote device signal translated to a corresponding first POS peripheral device signal in a format that depends on a type of the respective member of the set of POS peripheral devices for which the first remote device signal is intended; each second POS peripheral device signal in a format that depends on the type of the respective member of the set of POS peripheral devices from which the second POS peripheral device signal was received; translate the second POS peripheral device signals to second remote device signals formatted according to the POS API.  
However, Lum teaches a computing device comprising a processor and a memory storing program code executable by the processor to (paragraph 37, An exemplary master controller circuit 4, formed in accordance with the present invention, is illustrated in the electrical schematic diagram of FIG. 4. The circuit includes a microprocessor 14 which, together with a programmable read-only memory (PROM) 18. Examiner notes that a master controller circuit is considered as a computing device): receive first remote device signals intended for respective members of the set of POS peripheral devices and formatted according to a POS application programming interface (API); each first remote device signal translated to a corresponding first POS peripheral device signal in a format that depends on a type of the respective member of the set of POS peripheral devices for which the first remote device signal is intended; each second POS peripheral device signal in a format that depends on the type of the respective member of the set of POS peripheral devices from which the second POS peripheral device signal was received; translate the second POS peripheral device signals to second remote device signals formatted according to the POS API (Paragraphs18, 34, 61, and 66 teach converting the data, which is the same as translating the signals. Paragraph [0044] teaches translating signals to something useable by peripheral devices. Each input peripheral device preferably includes an electronic interface, operatively connecting the input device to the serial peripheral device bus, which converts the serial data format of a particular input device into a data 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Hasegawa to incorporate translating as taught by Lum. Hasegawa and Lum both teach POS systems. A person of ordinary skill would have recognized the signals sent between the peripheral devices and tablet terminals, as taught by Hasegawa, would have been translated into a useable format for the peripheral devices and tablet terminals. Since the claimed invention is merely a combination of old elements, and the combined elements perform the same function as they did separately, the results of the combination would have been predictable. 

Regarding claim 2, Hasegawa and Lum teach the system of claim 1. 
Hasegawa further teaches wherein the program code is executable by the processor to further monitor statuses of the respective members of the set of POS peripheral devices and to provide the statuses of the respective members of the set of POS peripheral devices to the respective members of the set of remote devices (Appendix four, on page eleven, teaches monitoring the status of the peripheral devices to determine which one is in a better state.).  

Regarding claim 4, Hasegawa and Lum teach the system of claim 1. 


Regarding claim 5, Hasegawa and Lum teach the system of claim 1. 
Hasegawa further teaches where each member of the set of POS peripheral devices comprises one of a printer, a display, a barcode scanner, a cash drawer, a magnetic stripe reader, a keyboard, a mouse, a scale, and a fingerprint reader (The sixth paragraph of page four teaches the use of a printer, barcode scanner, cash drawer, and a tablet which includes a display.).  

Regarding claim 6, Hasegawa and Lum teach the system of claim 1. 
Hasegawa further teaches where each member of the set of remote devices is one of a mobile device and a fixed device (Every device will be either mobile or fixed. Therefore, any device meets the requirement of being mobile or fixed. The second paragraph of page two teaches a mobile terminal.).  

Regarding claim 7, Hasegawa and Lum teach the system of claim 1. 
Hasegawa further teaches where the remote device interface is of an Ethernet connection, a Bluetooth connection, and a wireless local area network connection (The fourth paragraph of the fourth page teaches the use of Ethernet. The third paragraph of the fourth page, fourth paragraph of the fifth page, and the last two paragraphs of page 

Regarding claim 8, Hasegawa teaches a method comprising: 
receiving a first remote device signal in a first remote device format from a first remote device (Paragraphs three through six of page 2 and paragraphs five through nine of page four teach a tablet terminal in communication with peripheral devices. The fourth and fifth paragraphs of page seven teach data being sent back and forth between the barcode scanner and tablet terminal.); 
transmitting the first POS peripheral device signal to the first POS peripheral device (The fourth and fifth paragraphs of page seven teach data being sent back and forth between the barcode scanner and tablet terminal.).
However, Hasegawa does not disclose a computing device to perform a method including receiving a first remote device signal in a first remote device format specified by a point of sale (POS) application programming interface (API) from a first remote device; First named inventor: Aaron SandersPage 4Serial no. 15/748,960Filed 01/30/2018 translating the first remote device signal and that depends on a type of the first POS peripheral device; receiving a third remote device signal in a second remote device format specified by the POS API; translating the third remote device signal and that depends on a type of the second POS peripheral device.
Lum further teaches translating the first remote device signal (Paragraphs [0018], [0034], and [0061] teach converting the data, which is the same as translating the signals. Paragraph [0044] teaches translating signals to something useable by peripheral devices.); a computing device to perform a method (paragraph 37) including specified by a point of sale (POS) application programming interface (API) from a first remote device; First named inventor: Aaron SandersPage 4Serial no. 15/748,960Filed 01/30/2018 translating the first remote device signal and that depends on a type of the first POS peripheral device; receiving a third remote device signal in a second remote device format specified by the POS API; translating the third remote device signal and that depends on a type of the second POS peripheral device (paragraphs 18 and 66).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Hasegawa to incorporate translating as taught by Lum. Hasegawa and Lum both teach POS systems. A person of ordinary skill would have recognized the signals sent between the peripheral devices and tablet terminals, as taught by Hasegawa, would have been translated into a useable format for the peripheral devices and tablet terminals. Since the claimed invention is merely a combination of old elements, and the combined elements perform the same function as they did separately, the results of the combination would have been predictable.


Merely duplicating the steps to be done with a second, third, and fourth device has no patentable significance, since a new and unexpected result is not produced. Please see MPEP 2144.04 for more information.
 
Regarding claim 10, Hasegawa and Lum teach the method of claim 8, 
Hasegawa further teaches comprising indicating a status of the first POS peripheral device to the first remote device (Appendix four, on page eleven, teaches monitoring the status of the peripheral devices to determine which one is in a better state.).  

Regarding claim 11, Hasegawa and Lum teach the method of claim 10. 
Hasegawa further teaches where the status is one of, a location of the first POS peripheral device, an operating condition of the first POS peripheral device, and an error state of the first POS peripheral device (Appendix four, on page eleven, teaches monitoring the status of the peripheral devices to determine which one is in a better state. All the paragraphs of page three, except the last paragraph, teach using the location.).  

Regarding claim 12, Hasegawa and Lum teach the method of claim 10, 
Hasegawa further teaches where the first POS peripheral device is a member of a set of first POS peripheral devices of a same type, and the status of the first POS peripheral device is a location of the first POS peripheral device, where the first POS peripheral device has been selected based on a physical proximity between the first remote device and members of the set of first POS peripheral devices (The sixth paragraph of page two teaches detecting the closest point-of-sale peripherals to the tablet terminal. The first paragraph of pages seven and eight teach connecting to the closest point-of-sale peripherals.).  

Claims 3, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa, in view of Lum, in further view of Desai et al. (Pub. No.: US 2013/0339232 A1) hereinafter known as Desai.

Regarding claim 3, Hasegawa and Lum teach the system of claim 1. 
Although Hasegawa teaches a remote device communicating with a set of POS peripheral devices, Hasegawa fails to clearly teach requiring a credential (The fourth and fifth paragraphs of page seven teach data being sent back and forth between the barcode scanner and tablet terminal. The fourth paragraph of page eight through the rest of the page teaches the tablet terminal in communication and using a printer, fixed barcode reader, mobile barcode reader, printer, and more peripheral devices.).
Desai teaches authentication with a credential before access will be permitted (Paragraph [0364] teaches authenticating user credentials and enabling access.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Hasegawa to incorporate the credentials as taught by Desai. Both Desai and Hasegawa teach systems and methods using point-of-sale systems. Since the claimed invention is merely a combination of old elements, and the combined elements perform the same function as they did separately, the results of the combination would have been predictable. In the abstract, Desai also teaches a motivation as providing, “A platform for performing secure personalized transactions…”

Regarding claim 9, Hasegawa and Lum teach the method of claim 8. 
Hasegawa teaches the first POS peripheral device, but fails to clearly teach using a unified POS standard (The abstract teaches using a portable terminal, which is a point-of-sale.). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Hasegawa to incorporate the unified point of sale standard as taught by Desai. Both Desai and Hasegawa teach systems and methods using point-of-sale systems. Since the claimed invention is merely a combination of old elements, and the combined elements perform the same function as they did separately, the results of the combination would have been predictable. The combination would have also been obvious, since there are a finite number of standards available.

Regarding claim 13, Hasegawa teaches a non-transitory computer-readable medium storing computer-executable instructions that when executed by a computer cause the computer to (The second to last paragraph of page ten teaches the use of a non-transitory computer-readable media for storing the program.): 
receive first signals from respective members of the set of POS terminals for respective members of the set of POS peripheral devices (Paragraphs three through six of page 2 and paragraphs five through nine of page four teach a tablet terminal in communication with peripheral devices.); 
provide the control signals to the respective members of the set of POS peripheral devices (The seventh paragraph on the sixth page teaches the use of a barcode reader. The fourth and fifth paragraphs of page seven teach data being sent 
receive response signals in response to the control signals from the respective members of the set of POS peripheral devices (The seventh paragraph on the sixth page teaches the use of a barcode reader. The fourth and fifth paragraphs of page seven teach data being sent back and forth between the barcode scanner and tablet terminal. When using a barcode reader, the information is sent back to the POS terminal.); 
and provide the second signals to the respective members of the set of POS terminals (The seventh paragraph on the sixth page teaches the use of a barcode reader. The fourth and fifth paragraphs of page seven teach data being sent back and forth between the barcode scanner and tablet terminal. When using a barcode reader, the information is sent back to the POS terminal.).  
Even though Hasegawa teaches a remote device using peripheral devices, which would require the signals being sent back and forth between devices and being translated into a usable signal, Hasegawa fails to explicitly teach translating the signals (Paragraph six of page two teaches a tablet terminal wirelessly communicating with peripheral devices.); receive first signals wherein the first signals formatted according to a POS application programming interface (API); each first signal translated to a corresponding control signal in a format that depends on a type of the respective member of the set of POS peripheral devices for which the first signal is intended; each response signal in a format that depends on the type of the respective member of the set of POS peripheral devices from which the response signal was received;First named inventor: Aaron SandersPage 6 Serial no. 15/748,960Filed 01/30/2018translate the response signals to second signals having formats recognizable by the respective members of the set of POS terminals and formatted according to the POS API.  
Lum teaches translating and formatting remote device signals; receive first signals wherein the first signals formatted according to a POS application programming interface (API); each first signal translated to a corresponding control signal in a format that depends on a type of the respective member of the set of POS peripheral devices for which the first signal is intended; each response signal in a format that depends on the type of the respective member of the set of POS peripheral devices from which the response signal was received;First named inventor: Aaron SandersPage 6 Serial no. 15/748,960Filed 01/30/2018translate the response signals to second signals having formats recognizable by the respective members of the set of POS terminals and formatted according to the POS API (Paragraphs [0018], [0034], and [0061] teach converting the data, which is the same as translating the signals. Paragraph [0044] teaches translating signals to something useable by peripheral devices. Paragraph 66); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Hasegawa to incorporate translating as taught by Lum. Hasegawa and Lum both teach POS systems. A person of ordinary skill would have recognized the signals sent between the peripheral devices and tablet terminals, as taught by Hasegawa, would have been translated into a useable format for the peripheral devices and tablet terminals. Since the claimed invention is merely a combination of old elements, and the combined elements perform the same function as they did separately, the results of the combination would have been predictable. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Hasegawa to incorporate the credentials as taught by Desai. Both Desai and Hasegawa teach systems and methods using point-of-sale systems. Since the claimed invention is merely a combination of old elements, and the combined elements perform the same function as they did separately, the results of the combination would have been predictable. In the abstract, Desai also teaches a motivation as providing, “A platform for performing secure personalized transactions…”

Regarding claim 14, Hasegawa, Lum, and Desai teach the non-transitory computer-readable medium of claim 13.
where the instructions further cause the computer to: First named inventor: Aaron SandersPage 6Serial no. 15/748,960Filed 01/30/2018
Hasegawa further teaches receiving status signals from the respective members of the set of POS peripheral devices; and provide status information regarding the respective members of the set of POS peripheral devices to the respective members of the set of POS terminals, where the status information is derived from the status signals (Appendix four, on page eleven, teaches monitoring the status of the peripheral devices to determine which one is in a better state.).  

Regarding claim 15, Hasegawa, Lum, and Desai teach the non-transitory computer-readable medium of claim 13. 
Hasegawa further teaches where the status information facilitates sharing the members of the set of POS peripheral devices between the members of the set of POS terminals (Appendix four, on page eleven, teaches monitoring the status of the peripheral devices to determine which one is in a better state.).

Response to Arguments
Applicants' arguments filed on 02/23/2021 have been fully considered but they are not fully persuasive especially in light of the previously references applied in the rejections. 
Applicants remark that “the combination of references does not disclose receive first remote device signals intended for respective members of the set of POS peripheral devices and formatted according to a POS application programming interface (API); each first remote device signal translated to a corresponding first POS peripheral device signal in a format that depends on a type of the respective member of the set of POS peripheral devices for which the first remote device signal is intended; each second POS peripheral device signal in a format that depends on the type of the respective member of the set of POS peripheral devices from which the second POS peripheral device signal was received; translate the second POS peripheral device signals to second remote device signals formatted according to the POS API”.
Examiner directs Applicants' attention to the office action above.
Applicants remark that “the combination of references does not teach or suggest remote device signals received from multiple remote devices intended for respective POS peripheral devices”.
Examiner does not agree. The combination of references teaches or suggests the citation above. Hasegawa discloses a tablet terminal in communication with peripheral devices. Lum teaches a general purpose computer in communicating with one or more peripheral devices and translating signal formats between the general purpose computer and the one or more peripheral devices (paragraphs 16 and 66). Examiner notes that a general purpose computer can be a portable terminal, which is considered as “a remote device”. Examiner notes that multiple portable terminals operating by clerks/employees/users/customers running in a shop can communicate with multiple peripheral devices, which can be considered as “multiple remote devices”.. 
Therefore, the combination of references discloses and teaches signals from multiple portable terminals can convert into compatible signal formats associated with one or more peripheral devices, which is considered as “remote device signals received from multiple remote devices intended for respective POS peripheral devices”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687